RECEIVED
                                              •ofT\cv<G£0    's-|..JiLt—H




       JUL 152015.                           tCG vjVl 6MX, di QjxNVCk^ ^ •                                 °*<^
   SECOND _                                                                                        ^    "*? ••&••*>•
     DEBRA SP&AA, CLERK                                           (
                                                                       ilrAHIp
                                                                            11/        \   S   w


                                                                                                                              V




MCA Uo--^ ^jMC^xaCV OtXsoi-



                                                                                                   ^oa-ib^oi^a-c:^
   C>oX!}^CJr
             V.i
         I&Qjw J^xX S. -7) ft \A CJ

                                U       .,
                                         ^
                                              )j\-\,   CdxU^                           'T a\
                                                                                                   VXJZxxJ^S^J^
  (Z\i\%suk)               U. L.v                                                                      f <i i




         \         ." r                            A   -    '-^                   i\
                          <^±kJUU <&-K L^v^XfijCkil -v                      UNA             wQ "V<S
                                                                             (KcSiLuJ <sS\^KysL.&


                                                                                                       A
                                                                                                                       (l 0
                    wo              '   ^
                                                                                                                A'
     CL'\\(& -J^j6^v£ JKVB CiUk<msu£-.0 ^^ ' J^^^-Qla-G^ OO^Ou.
   .../HM.Djvd.A (.9f,,A'u^ vQjs..u~Vv. CUICL^uje £< oi vJ CLKV J^-X:au^A:

                                                                                  C^
   •jWJUi^Ji^



                                                                                                                     .a.


                                                                                                       Pao^-v «^a
     S-^r




                         -si      '   ' t\ :
                               JjNfwV




A
                   x   n*^hajv




    •JCU.iv




    ^ c^^^oA^ c^ojjj^ ^c^3^v(^                            Jn\xu^^iA>
        fv   t
        V)




    He.


    JTCW^ sWcsjuJU*

                 \i (C V V,           SoJL




                                   Cx>w        ^._y"v--

                                                          \W^ a<s^
                        \*         f   v


                        D


1    ....
        """(IS:




    m^m?               CD    (T-




                  w>




                                           Vc^i
                                                        v. i.JL.C lii.^vQj*   vJ u;> -:-ovS-c-i>"




     ft
          .(Quid iSk Qjp&iokjs JOo,a Or3" \5" OO vri a - Cv{
          /A jvioiJ c<s^ C^^ fx\oa              O 'a>\ 5 - s - vab 5-5-1

                                                                                                    c




    r-                     -'             ^         O




                 \   s     i    'N   Px       v "   *      \ F*    r\ A. )        *     'I




^   H




                                                                                V^-o^V ^
......r   t-            O                     i
                                                  SlS'SXXUS*   xc&
                                                                      ._v O
                             CLO   LJ Jvi\ii.-\V. /""' AC^UVaIj^ 0.C^u^^i"  .3-V\iiiv^\/-.,v./^
                                                                                      !v v;
                                   CC^\?'viL.C3Li-QL^\j3 Qj,J>d     cAvAay  A'
                   ^jx-Z-fcxliS^ dciiku,sv^-D o"^Gl$ tO oWfeuii
                                                        V
               oJvcfi ^^W^Quu^JXcD *..

                                                                                  ,   /;




                       C i i lJ. a

          *    1         V^USLGljJtt*}
                             ^UQ/vd "Vj&> JUjJiiL C\ ^Up                  G




                                         VTM/£C        t*C     2l& \l£f




                   u     v

                   (^xv.^ -tJyu&t AiL ^fi^oi^L ^X^ \j^(^\ii*jr                               0
                                                                                           \axX^-




                                                                                                    ^
                                                        UJK-




                          W^6g\\_X Ca&wc
                           ii
                                UJ^ 1 O
                                               U3




                           t                    *Hi    vo/
                                E^J5 Qsy^Soj^       ^ Co Se


                                 ^>^sj<sLs
                                         S_-




Al Wv| ^<k>lA A- ^(Aa^ u^pev OoAo^ QiAais^
   id (X AujJu drcuS. Q_(Sl5\S£.cJi AxQlx„ cs/\ Aut_
QAj-c^(>ii- ij^au^'TCUL^ uio-o -C>.jixv/"^4) oAv Am_
AWAA Oojutffte*-- v Weston
  Ocs&sjc                        n?



                                  M^A)<ai& A vAlWt^
                                  WuniAoVX T. CVftdc
                                                       r~\
                                                               ^   -
                                     k<Dv30^<i Acit    Wo o£




                                                      ^QuOjL^bti^S
                    r\
: J(iAViA-d La£A\N^xa , ^\Ajj&J.)
                                                      n
                                              W- QS^j VjL/vSi.
                                         V.X--.J


                                                            i-V.



                                 Vw^




 A




iv-4.




                                       Ue^to- oau




         a-^ou3 UJisJviJiU f/^l4jofaj3
     '      '               [     'AuvHb- ©an
 r\


 W^o \iccL\d v^^\Ju^\fli" \JAJ^xLtV CJd^3A^

                                       °Uo W4


                                                                 ,»^j
                                                                           r




                ^£^S^K(^k^(^^}J^J^ ^+ OTi^xJvJ}
                                                                        ^W<A
                                                                          rH*b 3
AA^fa\5 (biAAl Aj^A C(kA
^41/vA (A-jxkwc Q-sAixo lmvq^ O^^ui-Ci-. va.tvdjL^
*AO* Ai.j^Ai 2).AA-fv<3-p tiAiiJ-
AWi A) «u\Av_. -, /Ajufao




                                                     •^fs^s